On Rehearing.
PRITCHARD, Circuit Judge.
This case was heard and decided by this court at the Februax'y term, 1914, at which time the court filed an opinion, reversing the judgment of the lower court, in which it was held that there was not sufficient evidence offered in that court bearing upon the question as to the possession of the defendants to justify the jury in finding in favor of the defendants, and a reversal was directed, and judgment exitered accordingly.
On June 13, 1914, a rehearing was gx-anted upon a petition of de*339fendants in error, and the case was reargued at this term. After due consideration of the same, we are of opinion that the conclusion reached by this court in the first instance as respects this point was correct.
Therefore we adhere to our former decision reversing the judgment of the lower court.